 In the Matter of REVERE COPPER AND BRASS INCORPORATEDandUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,LOCAL #303Case No. C-1046.Decided October05, 1939Copper Sheets, Bars, Tubes and Rods Manufacturing Industry-Interference,Restraint, and Coercion:allegations in complaint alleging that- respondent hasdiscouraged membership in the United by threatening to lay off or dischargemembers and by threatening to cut down amount of wages and work givenmembers,dismissed-Company-Dominated Union:formation and dominationof and support of; allowing use of meeting hall without collecting rent asprovided in leasing agreement and turning over profits of candy-vendingmachines; continued domination by provisions in contract. which obstructedchange in form of organization ; union . organized at respondent's suggestion ;disestablished as agency for collective bargaining-Contract: recognizing com-pany-dominated union as exclusive bargaining representative; respondentordered to cease giving effect to.Mr. Edward D. Flaherty,for the Board.Mr. Seth Evans,of Rome, N. Y., for the respondent.Mr. Joseph A. Page,of Rome, N. Y., andMr. John F. Cusack,ofChicago, Ill, for the Intervenor.Miss Carol Agger,of counsel to the Board.DECISIONAND 'ORDERSTATEMENT OF -THE CASECharges and amended charges having been duly filed by UnitedElectrical, Radio & Machine Workers of America, Local #303, here-in called the United, the National Labor Relations Board, hereincalled the Board, by Henry J. Winters, Regional ,Director for theThird Region (Buffalo, New York) issued and duly served its com-plaint dated June 28, 1938, against Revere Copper and Brass In-corporated, Rome, New York, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section8 (1) and (2), and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.16 N. L. R. B., No. 44.437 438DECISIONS. OF NATIONAL.,LABOR.RELAT,IONS BOARD,The complaint alleged in substance that during the months ofApril,May, and June, 1937, and thereafter up to the date of thefiling of the complaint, the respondent by various acts and means,fostered, encouraged, sponsored, dominated, and interfered with theformation, enlistment of members, and administration, of a labororganization of its employees, known as the Revere Copper and BrassIndependent Employees Union, Rome Division, herein called theIntervenor, and contributed financial and other support thereto;and that the respondent has, since on or about April 18, 1937, andat.various 'times thereafter, .by.the :,aforesaid., acts... and,. means,- and,by threatening to lay off or discharge members of the United andby threatening to cut down the amount of wages and the amountof work given members of the United, interfered with, restrained,and coerced its employees' in the exercise of the rights guaranteedin Section7 of the Act.On July l,'1938, the Intervenor filed a petition to intervene is theproceedings, which petition was granted by the Regional Director.Thereafter, the respondent and the Intervenor filed answers to thecomplaint.The respondent in its answer admitted certain allega-tions concerning its business, denied that it had committed any ofthe unfair labor practices alleged in the complaint, averred that ifany election of officers or representatives of the Intervenor was heldon the respondent's property during working hours, it was withoutthe permission, knowledge, or consent of the respondent, and peti-tioned that the complaint be dismissed.The Intervenorin its answerdenied those portions of the complaint which alleged that the re-spondent-bad fostered, encouraged, -sponsored, dominated, and in-terfered with the formation, enlistment of members, and administra-tion of the Intervenor and had contributed financial and other sup-port thereto, and petitioned that the complaint be dismissed.Pursuant to notices of hearing a hearing was held at Rome, NewYork, on July 11, 12, 13, 14, and 15,.1938, before Webster Powell, theTrial Examiner duly designated by the Board. The Board, therespondent,'. 'and the Intervenor were represented by counsel andparticipated;- in the . hearing.Full. opportunity to be heard, to exon the issues was afforded all parties.--During the course of the hearing, the Trial Examiner made severalrulings on motions, on requests for the issuance of subpenas,l andon objections to the achliission of evidence.At the conclusion of the'1The Intervenor contends in its brief filed in support of its Exceptions to the Interme-diate Report that it was denied it fair hearing before the Trial Examiner by reason of his,refusal to issue a .autbpgnadaces teorundirecting the United to produce all books ofrecord,membership records, books of account,financial records,minute books,constitutionand bylaws, and correspondence filed by the United, with it record of the payment of initia- REVERE COPPER AND BRASS INCORPORATED439hearing the complaint was amended to conform to the proof.Atthe conclusion of the hearing the respondent and the Intervenormoved that the complaint be dismissed.The Trial Examiner deniedthe motions in his Intermediate Report.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby, affirmed.On November 21, 1938, the Trial Examiner issued his IntermediateReport.He found that the respondent had engaged in and wasengaging in unfair labor practices, within the meaning of Section8 (1) and (2) and Section 2 (6) and (7) of the Act, and recom-mended that the respondent cease and desist therefrom and takecertain affirmative action to remedy the situation brought about bythe unfair labor practices.Thereafter the respondent and the In-tervenor filed exceptions to the Intermediate Report and briefs insupport of the exceptions.On January 16, 1939, the Intervenor filed with the Board a peti-tion alleging that at the time of the hearing certain vital exhibitswere mislaid and could not be found by the attorneys for the Inter-venor despite a diligent search; that these exhibits contained infor-mation regarding certain payments by the Intervenor to depart-mental representatives for time expended in attending certainmeetings; that the exhibits had been discovered; and requesting thatthe Intervenor be given leave to offer the exhibits in evidence.OnJanuary 16, 1939, the Board issued an order reopening the case.On February 10, 1939, the Board's Regional Attorney filed a peti-tion with the Board requesting that the case be reopened for the.presentation of certain newly discovered evidence.On the sameday, the Board issued an amendment to the order reopening thecase and on February 14, 1939, the Board issued a supplementalorder reopening the case.Upon notice duly given, a supplementalhearing was held on'February 16, 1939, in Rome, New York, beforeWebster Powell, the Trial Examiner duly designated,by the Board.The Board, the respondent, and the' Intervenor were representedby counsel.Full opportunity to be heard, to examine and cross-examine witnesses, and introduce evidence bearing on the issues wasafforded all parties;During the course of the supplemental hear-ing, the Trial Examiner made several rulings on motions and objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.tion fees and dues,and copies of any contracts or correspondence between the United andthe respondent.The Intervenor does not state,either in its application for subpena orelsewhere in the record,any reason why these documents were required or the manner inwhich it was prejudiced by the Trial Examiner's ruling, nor is any prejudice apparent to us.24 7383-40-vol. 16--29 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 11, 1939, the Trial Examiner issued his SupplementalIntermediate Report reaffirming the findings, conclusions, and rec-ommendations contained in his Intermediate Report, and makingcertain supplemental findings with respect to the payment of em-ployees by the respondent for time spent in attending certain meet-ings of the Intervenor.On April 21, 1939, the respondent andthe Intervenor filed their exceptions to the Supplemental Inter-mediate Report and on May 20, 1939, they filed supplemental briefsin support of the exceptions.Oral argument was held before the Board on July 20, 1939, follow-ing notice duly served upon all parties.The respondent and theIndependent participated in the oral argument, but the United didnot appear.The Board has considered the exceptions to the IntermediateReport and the Supplemental Intermediate Report, together withthe briefs in support of the exceptions, and finds that, except sofar as they are consistent with our findings and conclusions below,the exceptions are without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRevere Copper and Brass Incorporated, is a corporation organ-ized under the laws of the State of Maryland, with, its principaloffices in New York, New York. The respondent operates manu-facturing plants in Chicago, Illinois, Detroit, Michigan, Baltimore,Maryland, New Bedford, Massachusetts, and Rome, New York.Only the Rome, New York, plant, known as the Rome Division,ishere involved.In addition to these manufacturing plants, therespondentmaintains sales offices in the principal cities of theUnited States.At its various manufacturing plants, the respondent engages inthe manufacture of copper sheets, rods, bars, and tubes.The gen-eral nature of the processes performed on the raw materials, con-sisting of copper, alloys of copper and other metals, is casting,rolling, drawing or extrusion and other processes incidental to thegeneral methods of manufacture.The principal raw materials used by the respondent at the RomeDivision are copper, zinc, nickel, tin, and lead.The respondentcauses these and other materials used by it in the manufacture ofcopper and brass products to be purchased and transported in inter-state commerce, from and through States other than the State ofNew York to the Rome Division. During the year 1937 the re- REVERE COPPER AND BRASS INCORPORATED441spondent purchased raw materials valued at $10,009,433 for use atthe Rome Division, of which 75 per cent was shipped to Rome viathe Barge Canal, rail, freight, and trucks.During the same year49.4 per cent of the finished products manufactured at the RomeDivision was shipped to points outside the State of New York viarail, rail and boat, trucks, parcel post, and express.The average number of employees employed at the Rome Divisionduring 1937 was 2,623, these employees being grouped in the follow-ing classifications: supervisory and clerical, 360; maintenance, 309;production, 1,941; outside salesmen, 13.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio and Machine Workers of America, Local#303 is a labor organization affiliated with the Committee forIndustrial Organization.It admits to membership production andmaintenance employees, except those in supervisory positions, em-ployed in metal industries in the city of Rome.Revere Copper and Brass Independent Employees Union, RomeDivision, is a labor organization unaffiliated with any other labororganization.It admits to membership the respondent's employeesin the Rome Division who have been so employed for 30 days andwho do not have disciplinary powers or the authority to hire ordischarge and who are not members of any other employees' union,association, or group.III.THE UNFAIR LABOR PRACTICESA. Interference with, domination, and support of the Intervenor1.Chronological statement of eventsIn 1920 the Rome Brass and Copper Company, the respondent'spredecessor, organized a plan of employee representation knownas the Brass and Copper Industrial Council, herein called the Coun-cil.When the respondent bought the plant in Rome in 1928, itcontinued the operation of the Council.The Council's charter, pro-vided for an "advisory legislative body" made up of equal numbersof elected employee representatives and appointed employer repre-sentatives.Employee representatives were elected from the elec-toral divisions into which the plant was divided.Non-supervisoryfactory employees who had been on the pay roll for 1 month wereentitled to vote in elections of representatives.The charter requiredthat to be eligible as a representative, a person must have been anemployee of the respondent for a year, 21 years of age, able to readand write English, and a citizen of the United States.The Council 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas granted the power to investigate, advise, and confer with themanagement, and to pass "legislation" referring to Wages, hours,working conditions, and other matters of mutual concern.Meas-ures passed by the Council were not effective until approved bythe respondent's president.In the event of a deadlock betweenthe Council and the president, the charter provided that arbitrationcould be resorted to by the Council. Since half the members ofthe Council were management representatives, the Council couldnot proceed to arbitration without the consent of at least one man-agement representative.The charter could be amended by a two-thirds vote of the Council and with the approval of the manage-ment.Itmade no provision for general membership meetings.On June 28, 1935,.a revised charter was issued by the respondent 2which made two material alterations in the original plan : The pro-visions for employer representation in the Council and for manage-ment approval of amendments to the charter were deleted. Therevised charter governed the employer-employee relationship in therespondent's plant at Rome until some time in 1937.3Although by the charter revision of June 1935, the respondentremoved two methods of control from the plan of operation, never-theless the respondent could still exercise control over the Council.The respondent by discharging an employee could prevent him from:acting as, a representative since. all representatives were reduired tobe employees.Nor were other changes made in the charter whichwould have been necessary to an independent existence.No dueswere provided for, and the respondent continued to supply meetingspace and necessary services to the Council.The respondent alsopaid the employee representatives for the time lost from work byreason of their attendance of Council meetings. It is apparent fromthe foregoing, and we find, that the Council was originally organizedby the respondent's predecessor, that it was reorganized by the re-.spondent, that at all times after 1928 it remained subject to therespondent's domination and control, and that the respondent inter-fered with, dominated, and -contributed support to the formationand administration."The record does not fully disclose the procedure followed in revising the charter.' How-ever,it appearsthat theaction was taken upon the initiative of the management and weso find.Works ManagerRichmond testifiedthat the charterwas amended because, "Itwas felt that under' the old set-up,.although the men were free to talk at the meetingswhere equal representation was present,thatpossibly the men did not talk as freely asthey would liketo..Counselfor therespondent then asked :Q.Wasn't italso due tothe fact thatthe companybelieved it 'would be more inkeepingwith the Wagner Act, which had recentlybeen passed?A. Yes,that is right.3'The date when'the council fell into disuse is a matter of dispute and is discussed below. REVERE COPPER AND'BRASS INCORPORATED443On April 12, 1937, the Supreme Court of the United States decidedtheJones d Laughlincase 4 upholding the constitutionality of theAct as applied to certain manufacturing enterprises.Works Man-ager Richmond testified that after this decision was handed downhe was notified by the respondent's New York office that the re-spondent could no longer participate in the activities of the Councilas it then existed and that he, therefore, called a meeting of theemployee representatives on May 17, 1937.According to his owntestimony, Richmond notified the representatives that the respondentcould no longer operate under the Council as it then existed.Theminutes of this meeting 5 read in part as follows :Mr. Richmond announced that certain changes would have tobe made in the Council; that most of the men knew, from readingthe papers, that this change is caused by recent laws enacted inWashington.The first change would be that Mr. Bow would no longer actas Assistant Secretary.Second : No official of the company can attend meetings excepton special invitations ...Third : The company cannot supply stenographic services,paper, or anything of this nature.Fourth : The company can no longer pay employees for thetime they are attending meetings, unless a meeting is called onrequest of the company to make some announcement to the men.Fifth : The company will have to make a charge for the room,in which meetings are held.We also may have to make a smallcharge for the space occupied by the vending machines 6 thruoutthe mill, as the profits from these machines go to the men.Sixth : As you have no money at present to operate on, wewill turn over to the Treasurer of the Council the money thatis now being held, which represents the profits from the vendingmachines, and hereafter, instead of Mr. Beasley, Mr. Phillipsand myself acting as trustees for this money, it will be turnedover to your Treasurer monthly.If, at any time, you want me, I will always be available toattend any meeting where my presence is desired and, as in thepast, will be glad to do anything for you within my power .. .The respondent contends and some witnesses testified that in addi-tion to the remarks noted in the minutes, Richmond stated amongother things that the Council was disbanded or would have to be0*National Labor Relations Board V. Jones & Laughlin Steel Corp.,301 U. S. 1.5Richmond testified at the hearing that the minutes were substantially correct.8These are machines placed around the mill for the stile of candy, salted peanuts, andthe like. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisbanded.Richmond testified that he thought he made no state-ments other than those appearing in the minutes. That the re-spondent did not then propose that the Council be disbanded, orbelieve, as it now contends, that the Council was disbanded on May17, is shown by the fact that on May 22, 1937, it entered into aleasingagreement with the Council for meeting space and space for "the.use and occupancy of vending machine units of the Council." 7Fur-thermore, we are of the opinion that the minutes provide a morereliable version of the meeting than testimony of witnesses basedupon their recollection of events occurring more than a year before.We find, therefore, that the minutes state the substance of whatRichmond said at the meeting.At the conclusion of his talk, Richmond left the Councilmeeting.The representatives then discussed the formationof a new organiza-tion and appointed a committee of three 8 of their number to considerthe future course of action.This committee held one or two meet-ings within a few days of its appointment, made noprogress, andnever metagain.IWithin a week of the May 17, 1937, meeting with Richmond, anew committee, herein called the committee of five, was organizedto take the initiative in the formation of a new organization.9Theonly evidence as to just how the committee of five was organizedis found in the testimony of Lamphier 10He testified that withina week of May 17, 1937, the individuals who had been representativesin the Council had a meeting in a part of the respondent's propertyknown as the Riverdale Clubhouse.Those present at the meetingdecided that the five council members named above should constitute`the organizing committee for a new organization. In the absenceof other evidence concerning the formation of the committee of five,we accept Lamphier's testimony and find that the committee wasorganized as stated above.By June 8, 1937, Mead, one of the committee of five, had had red,white, and blue cards printed which read in part as follows :INDEPENDENT EMPLOYEES ASSOCIATION OF REVERE COPPERAND BRASS INCORPORATEDI agree to join the Independent Employees Association whichis being formed by the Committee whose names appear below.The names listed were those of the committee of five.These cardswere passed out to the employees by the committee of five and by7This leasing agreement is discussed below under the heading of "financial assistance.to the Intervenor."'The committee consisted of Sherman Taylor,Anderson,and De Matteo.O The committee of five was made up of Spado,Mead,Natali, Lamphier,and Anderson.11 Sometimes referred to in the record as Lamphear. REVERE COPPER AND BRASS INCORPORATED445other Council representatives.The Intervenor contends that thecards were passed out only by the committee members, but there isevidence that Thomas Sherman, De Matteo, Miraballi, Murphy, andSherman Taylor, all Council representatives, also passed out thecards.We find that the committee was assisted in procuring signa-tures to the cards by at least some of the Council representatives.While there is evidence that a number of signatures were procuredupon the respondent's premises during working hours, the recordcontains no substantial evidence that these activities were observedby supervisory officials.The record does not disclose the numberof employees who signed the card but it appears that a large numberof signatures was obtained.No "Independent Employees Association of Revere Copper andBrass Incorporated" was ever in fact formed.The Intervenor con-tends that the purpose of the card was to test the sentiment of theemployees to determine whether a sufficient number was interestedin the formation of an independent labor organization, and that noorganization of that name was contemplated.This contention isnot in harmony with the appearance or wording of the card whichon its face appears to be an application to or an agreement to joina particular organization then being formed by a committee.How-ever, we make no finding on the matter.The Intervenor states in its brief in support of exceptions to therecord and Intermediate Report that "on or about June 10, 1937,William Anderson [a member of the committee of five] went toAttorney Joseph A. Page [one of the attorneys representing theintervenor in these proceedings] and retained him for legal servicesin connection with the organization of such an independent group.Anderson told Page that a committee would wait on him within afew days thereafter, to make all necessary arrangements, and dur-ing the following week met with him two or three times, in hisoffice."The record, however, contains no evidence concerning theretention of Page by the committee or any conferences between himand Anderson.The record does show that on or about June 19,1937, a group of 21 men conferred with Page. Taylor, one of themen present testified that all these men had been Council representa-tives.The Intervenor urges that those present at Page's office werenever identified as representatives of the Council and that they weredepartmental representatives picked by the organizing committeethroughout the plant.There is no evidence in the record to supportthis contention.Taylor's testimony is the only evidence on the pointin the record and we find that the persons attending the meetingwere Council representatives. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDApparently, as the Trial Examiner found, measures to be takenin connection with the formation of an independent labor organiza-tion were discussed with Page.Thereafter, on June 24, 1937, Meadhad another set of cards printed.The cards were applications formembership in Revere Copper and Brass Independent EmployeesUnion, the Intervenor.The record does not disclose how, when, orby whom the name was chosen. However, since the committee offive was the organizing force behind the Intervenor, it is probablethat the name was chosen by the committee. Signatures to the ap-plications were procured by the committee members, with the assist-ance of some persons who had been Council representatives in muchthe same way as signatures were obtained upon the first set of cards.Although a number of those soliciting signatures deny that theyever did so during working hours the record discloses that at leastsome signatures were obtained on the respondent's property duringworking hours," and we so find.While there is no evidence that the supervisory staff generallyknew that the solicitation was going on during working hours, oneincident occurred in which a foreman lent his assistance to Meadwho was procuring signatures to the application cards in his de-partment.Ewanyk, an employee, testified that he observed Meadcome into his department and stand at Foreman O'Brien's desk forawhile talking.Mead carried a stack of application cards.Aftersome discussion with Mead, O'Brien approached Ewanyk and said,"Go ahead, he wants you to sign [up for] the union." Ewanykproceeded to the desk where Mead asked him to join the Intervenor.Ewanyk protested that the Intervenor was a "company union" andMead explained that it was not.O'Brien stood at the desk duringthe conversation which, according to Ewanyk, made him "a littleafraid."Ewanyk said he would think it over and subsequently didjoin.After Ewanyk's conversation with Mead, the other employeesin the department went up to the desk, one by one, and talked toMead.O'Brien did not testify.Mead's testimony on the pointwas as follows :Q. Did you ever sign anyone up in his [O'Brien's] department?A. Yes.Q.Were you ever at his desk in his department?A. No sir.Q. Never?A. No business beyond when I delivered tools."The record also contains evidence that some months later persons interested in theUnited solicited membership in the plant during working hours. REVERE COPPER AND BRASS INCORPORATED447Q.Were- you there during lunch hour signing anybody up?A. Yes.Q. How long were you at the desk?A. A very few minutes.We find that Ewanyk's version of the incident is substantially cor-rect although he may have overstated the time spent by Mead insigning up the men.The respondent objects that Ewanyk's testimony does not showthat he joined the Intervenor as a result of the interference or coer-cion of any supervisory official, (1) because Ewanyk did not jointhe Intervenor for several months thereafter and (2) because hetestified that O'Brien did not tell him that he must join the Inter-venor and that no supervisory official told him that he, must join theIntervenor to keep his job.We cannot subscribe to this view of theincident.O'Brien's cooperation in getting cards signed by send-ing the men up to his desk for an interview obviated any necessityof telling any of them that they must join; he had sufficiently indi-cated his desires in the matter.Ewanyk did not forget the incidentfor he testified that when he did join the Intervenor some monthslater he did so to "protect" his job, although, as the respondentpoints out, no one had told him that he must join the Intervenor toprotecthisjob.Ewanyk drew a reasonable inference fromO'Brien's acts and we do not feel that the fact that he did not actimmediately upon the inference negates our conclusion that Ewanykwas influenced by his foreman to join the Intervenor by the coercionimplicit in the foreman's acts, and- we so find. Independently ofour conclusion that Ewanyk was coerced by O'Brien's acts, we can-not accept the contention that an unsuccessful attempt to interferewith the freedom of Ewanyk and of other employees in the depart-ment in their choice of a labor organization does not constitute aviolation of the Act.On June 26, 1937, a mass meeting of employees was held by thecommittee of five.The second application cards, referred to above,were passed out at that meeting and a substantial number weresigned at that time.The Intervenor's constitution and bylaws,which had already been prepared, were presented to and acceptedby those in attendance at the meeting.The constitution so adoptedbears a general resemblance to the Council's charter in the type oforganization contemplated although a number of the details aredissimilar.Both documents limit membership to those of the re-spondent's employees who have been on the pay roll for 30 days; 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovide for an employee's representation plan and for the electionof departmental representatives; and make similar eligibility re-quirements of age, citizenship, and employment service with therespondent for employee representatives.12The departmental representatives make up the Board of Repre-sentatives in which the constitution vests all "powers of this Unionand full and complete authority to act in all matters, except suchpowers and authority as are herein reserved to the members andherein delegated to and vested in the officers."Generally, the BoardofRepresentatives is the governing body of the organization.Among other powers vested in the Board of Representatives is thatof deciding by a majority vote whether or not to submit to the mem-bership the question of whether a strike should be called.Theconstitution provides that if two-thirds of all the members voting,which must be at least a majority of all members in good standing,vote to authorize the Board of Representatives to call a strike, thequestion shall be again submitted to the Board of Representatives;and that the Board of Representatives may, at any time thereafter,call a strike by the vote of the majority of the Board of Represen-tatives.The constitution makes no provision for regular 'membershipmeetings except an annual meeting, but provides that such meetingsmay be called as determined by the Board of Representatives or onthe petition of 50 members.The Board of Representatives is alsoauthorized to appoint committees and assign duties to them.Duesof 25 cents a month for the first year and thereafter 25 cents every3 months are also provided.The constitution further provides for the maintenance of member-ship in the Intervenor by employees. discharged "without just cause"until the Board of Representatives has investigated and determinedhis status and determined what action is to be taken.The Council'scharter made no such provision for continuing membership.On July 24, 1937, a general membership meeting was held for theelection of officers of the Intervenor.Edwin Hamilton was electedto the Intervenor's presidency.On July 26, 1937, Hamilton went toseeWorks Manager Richmond and they discussed the possibility ofan agreement between the respondent and the Intervenor.Rich-mond, who testified that he had been advised by a member of thecommittee of five, even prior to the organizational meeting on June26, 1937, that an independent union had been or was being organized,obviously anticipated Hamilton's visit.He gave Hamilton a copyisThe Council's charter required representatives to have been employees for 1 year. TheIntervenor's constitution, a typewritten copy of which was introduced as an exhibit at thehearing, provides for a 3-year employment period.The words "(1 year)" are written inpen and ink in the margin adjacent to this provision. The change, if ever made,isnot,explained. REVERE COPPER AND BRASS INCORPORATED449of a proposed agreement he had prepared and told Hamilton that he,Richmond, would have to be sure that the Intervenor represented amajority of the employees before he would enter into a contract.The proposed contract provided for the recognition of the "Inde-pendent Employees' Union" as the exclusive bargaining agent ofhourly rated employees with certain specified exceptions not herematerial and included provisions relating to hours of work, rates ofpay, overtime, seniority, and vacations.The proposed contract fur-ther provides that "Department representatives will be selected byunion members working in the department which the departmentrepresentative represents"; "that no one shall be selected to the posi-tion of department representative unless he has been continuously inthe Division [respondent's] employment for at least three (3) years";and that "the grievance committee shall be composed of not morethan five (5) employees who have been continuously in the Divisionemployment for at least - years . . "Between August 1 and 5, 1937, the election of departmentalemployee representatives was held in the plant.Ballots were passedout to the employees in the various departments in the plant eitherat noon or as they punched their time cards in on their way to work.It is denied by none of the parties that they were given out on therespondent's property.There is considerable conflict in the evidenceas to whether some of them were given out during working hoursand this does not appear to have been the general practice.Ballotboxes were placed under the time-clocks in the several departmentsand although Hamilton testified that all departments were instructedto hold the election at noon, it appears that in some departments themen placed their ballots in the boxes on their way out at the end ofthe shift.The foreman habitually stood at the time-clocks as themen punched in and out. In one department the ballot box waslocked in Superintendent Tietz's office over night until it could becollected in the morning.A second election of representatives washeld in February 1938, in about the same manner.Richmond testi-fied that any elections of representatives held in the plant were heldwithout his permission and that had his permission been sought, hewould have refused it.However, it is apparent that. the foremenknew that the elections were going on and while there was no expresspermission granted to the Intervenor to hold the elections in themanner described above, no objection, was made.On August 5, 1937, the newly elected representatives met and dis-cussed the provisions of the proposed contract which had been sub-mitted.On the following day, Hamilton presented to Richmond apetition asking recognition of the Intervenor as the sole bargainingagent and claiming to represent 90 per cent of the employees.Onthe same day Mead, together with Beasley, the respondent's per- 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDsonneldirector, checked application cards against the names and sig-natures ofthe hourly rated employees on the pay roll.The checkdisclosed that 61 per cent of the hourly rated employees on the payrollor 77 per cent of the employees who were actually working thatday had signed membership applications.On August 10, 1937, a second meeting of the representatives washeld-to discuss the proposed contract.The Intervenor contends thatRichmond was present at this meeting.The minutes do not disclosethat Richmond was there, Richmond himself could not remember,and there is considerable conflict in the testimony of those who testi-fied concerning the meeting.The Trial Examiner found that Rich-mond was not present. In view of our conclusions below Ave find itunnecessary to make any finding concerning the correctness of hisdetermination.On August 12, 1937, Richmond wrote a letter to the Intervenorrecognizing it as the sole bargaining agent.Thereafter, Richmondreceived from the Intervenor. a written counterproposal in the formof a contract.Among, the suggestions made by the Intervenor inits counterproposal was one for higher hourly minimum rates thanthoseprovided in the respondent's original July 26th draft of aproposed contract.On August 16, 1937, Richmond met with therepresentatives to discuss the Intervenor's counterproposal.Thediscussion' at the meeting centered upon the wage question and therepresentatives ultimately decided to accept the rates contained inthe respondent'soriginalproposal.Other meetings were held todiscuss the various provisions of the contract but the record doesnot disclose the dates upon which they were held.By August 21,1937,: the, respondent and the Intervenor had come to an agreementupon the terms of the contract and it was signed.On the same daythe respondent and the Intervenor executed a leasing agreement formeeting space and vending-machine space, identical with thelease ofMay 22, 1937, between the respondent and the Council referred toabove._The record discloses no further activities on the part of the Inter-venor, with the exception of an employees' picnic given in August1937, from the date of the execution of the contract until the earlymonths of 1938 when the Intervenor held an election to determinewhether the respondent should be allowed to initiate certain wage de-creases.In February 1938 a charter was issued to the United 1818Louis Torre, organizer for the United, testified that this was the date of the issuanceof the charter.On March 11, 1939, the attorneys for the respondent, the Intervenor, andthe Board entered into a stipulation that a charter was issued to the United "as ofFebruary 25, 1937." In view of Torre's testimony and in view of the fact that the recorddiscloses no United activity in the plant until the spring of 1938, we are of the opinionthat the stipulation may contain a typographical error and that 1938 rather than 1937may have been meant. In any event the date of the issuance of the charter is not impor-tant,the record being clear that no substantial organizational activity took place untilafter the beginning of 1938. REVERE COPPER AND BRAS'S' INCORPORATED451.There is evidence that persons interested in the United occasionallysolicitedmembership on the respondent's property during workinghours.There is no evidence that this solicitation was observed by therespondent's supervisory officials.The United posted its literature onthe respondent''s bulletin boards from time to time. It was and hasbeen the practice of the Intervenor to make a similar use of the re-spondent's bulletin boards.The respondent apparently took noaction concerning the use of the boards although Richmond testifiedthat neither he nor any supervisory employee had consented,to the useof the bulletin boards by either labor organization 142.ConclusionsDomination of and interference with the formation andadministration of the IntervenorWe have found above that on May 17, 1937, Richmond told theCouncil representatives that certain changes would have to be madein the Council and stated that the accumulated profits from the.vending machines would be turned over to the Council to enable itto continue to operate.-'The first change which Richmond said wasnecessary was that Bow could no longer act as assistant secretary oftheCouncil.Bow. was the respondent's treasurer.The secondchange was that no official of the respondent could attendmeetingsexcept on special invitation.The necessity of such a change is notapparent unless the respondent's officials had been accustomed toattend without invitation.16Richmond also said that the respondentcould no longer supply stenographic services or paper or pay theemployees for time spent in meetings.Richmond's statement in-formed the Council representatives that the respondent desired andexpected the Council, or an organization similar in its general outlineto the Council, to continue in existence.The statement also informedthe Council representatives as to the specific practices which wouldhave to be discontinued.While certain support and financialassist-ance were to be withdrawn, Richmond told the Council representives.14 The respondent also allowed employees to leave their work to carry on the Intervenor'sbusiness.Natali,one of the representatives,sometimes left his work for 2 hours at atime to post notices about the plant or to notify other representatives of meetings.Rep-resentatives were also allowed to leave their work to attend meetings.With certainexceptions noted below,the respondent did not pay the employees for the time lost whilethey were away from their duties.They were paid for this time by the Intervenor. Thereis no evidence that United members took time off in the same manner or that they everrequested the privilege of doing so.16The accumulated profits from the vending machines were not In fact turned over tothe Council.Their ultimate disposition is discussed below under the heading of "Financialassistance to the Intervenor."10 It is noted that this change was said to have been made In 1935 when the Council'srevised charter,which abolished management representatives,was issued.Itappears,therefore,that the change was made only in the charter and not in the practice. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the respondent would turn over the accrued and future profitsof the vending machines to the Council or to a similar type of organ-ization.Further indication of the respondent's wishes andassuranceof further support if such wishes were observed, was given to theCouncil representatives by the execution, on May 22, 1937,of a leasingagreement with the Council for a meeting place and for space forthe vending machines. 17The respondent having made clear to the representatives, who hadbeen elected under a plan interfered with, dominated, and supportedby the respondent for many years, that it desired the Council or asimilar type of organization in the plant, gave the employees as awhole no notice that they were free to change the form of representa-tion which the respondent had initiated and maintained over a longperiod of time.They were not informed that the respondent in-tended to abide by the Act's which it had been disregarding foralmost 2 years in its activities with respect to the Council.The em-ployees generally were not even informed that the respondent in-tended to terminate those particular forms of domination of,interference with, and support of the Council, mentioned by Rich-mond at the May 17 meeting.We are of the opinion that the re-spondent made no such announcement to its employees because itexpected and desired an organization like the Council to continueand had taken steps to insuresuch a result.That the respondent desired that the Council representatives forman organization similar to the Council and sought to encourage theformation of such an organization, is further demonstrated by Rich-mond's willingness in June 1937, to enter into preliminary negotia-tions with the Intervenor concerning a contract before any proof ofmajority was made or offered.We find that the Intervenor was organized by Council representa-tives who had been elected under a plan interfered with, dominated,and supported by the respondent, at the instance of the respondent,with the promise of the respondent's support, and that the respondentfurthered the organization of the Intervenor by refraining fromgiving notice to the employees as a whole that the respondent con-templated any change in its policy of disregard of the Act by ceasing17 The nominal character of the charges provided for in thelease is discussed belowunder the heading of "Financial assistance to the Intervenor."19 The respondent introduced into the record a letter dated June 18, 1937, which wassent from its New York office to the managers of its various plants.Richmond receivedsuch a letter.The letter instructed the managers as to their conduct in dealing withemployees and their representatives, informed them that the respondent intended to abideby the Act, and instructed them not to interfere with or assist in the organization ofemployees.Richmond testified that he attempted to follow the instructions contained inthe letter.However, itisnoted that these instructionswerenotgiven Richmond untilabout 1 month after the meeting with the Councilofcommunicated to the employees.May17,1937,and were never REVERE COPPER AND BRASS INCORPORATED453of its support of the Council, or otherwise.That the respondentfavored and encouraged the Intervenor is further shown by the ac-tivities of Foreman O'Brien in assisting Mead in his solicitation ofmembers for the Intervenor.As stated above, under the provisions of the Intervenor's constitu-tion the department representatives make up the Board of Represent-atives which is the general governing body of the Intervenor and inwhich, among others, the power to initiate strike votes, and appointcommittees and fix their duties is vested.The contract's entered intoon August 21, 1937, by the respondent and the Intervenor, whichappears to be still in effect, in addition.to terms dealing with wages,hours, and working conditions, provided that department representa-tives be elected by members of .the Intervenor working in the partic-ular department; and that no one be elected as department representa-tive unless he had been continuously in the respondent's employmentfor at least-1 year.As we have noted above the proposed contractsubmitted by the respondent to Hamilton on July 26, 1937, containedidentical provisions except that the respondent provided that an em-ployee to be eligible to become a department representative must havebeen in the respondent's employment for 3 years. It is apparent andwe find that upon the respondent's initiative and suggestion the de-partmental plan of employee representation and the requirement thatdepartment-employee representatives who made up the governingboard of the Intervenor be elected by departments and by employeeswho had been employed for a specified length of time were made amatter of contract between the respondent and the Intervenor.Bythe terms of the contract, the Intervenor was bound to maintain inexistence officials known as departmental representatives who wereemployees of 1-year standing.The membership of the Intervenor, ifit desired, for example, to have its governing board made up of em-ployees chosen upon a different basis, could do so by transferring thepowers now vested in the Board of Representatives to an entirelydifferent body, thereby leaving the departmental representatives witha title but no duties within the organization.Since this move wouldrequire a complete reorganization of the organic structure of the In-tervenor, it is unlikely that it would be taken.As a practical matter,the incorporation of the above provisons in the contract places anobstacle in the way of a change and minimizes the likelihood that theorganizational pattern of the Intervenor would be changed, since thecontract under which the Intervenor was operating contemplated thecontinuance of that pattern which may be generally described as an19 The contract provided that it was to be in effect for 1 year from the date of itsexecution and that it was to be continued thereafter from month to month until terminatedpursuant to 30 days'notice given by either party.The record does not disclose that anynotice of termination has been given. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees' representation plan.This form of organization was ini-tiated by the respondent's predecessor and maintained by the re-spondent under the Council.The same form of organization wascontinued by the Intervenor at the respondent's direction.Againupon the respondent's initiative, provisions were inserted in the con-tract which contemplate the continuance of that type of organization.The action of the respondent, in proposing those provisions and enter-ing into a contract. which contained them, further assured the respond-ent's continued domination of and interference with the administra-tion of the Intervenor.Financial assistance to the IntervenorAs we have found above, Richmond at the meeting of May 17, 1937,assured the Council of financial support by offering to turn over to itthe accumulated profits from the vending machines and to enter intoa lease for the space used by the machines, and such 'a lease wasentered into between the respondent and the Council on May 21,1937.20At that time the profits which had accrued from the machineswere held by three officials of the respondent as trustees, with the pur-pose of using them for a picnic for the employees.The respondent and the Intervenor contend, and, for the purposesof the case, we assume, that the funds continued to be held by thethree trustees until August 1937, when all the money except some $28was spent on the picnic.21Richmond testified that at some time afterthe meeting of May 17, 1937, he had a discussion with "someone" con-cerning the vending-machine funds.Richmond could not recall withwhom he had the discussion and stated at the hearing that the upshotof the discussion was that "it was the desire that we continue to actas trustee of the fund, so there was no mention at that time to turnover, no money was turned over." The record does not disclosewhether this desire was on the part of the management or on the partof the Intervenor and we find the explanation somewhat unsatisfac-tory.In any event the fact that ultimately the accumulated profitswere not turned over to the Council or the Intervenor, does not nega-tive our finding of support.For the promise of funds in itself, andat once, was a substantial and potent assurance of assistance.That20 The machines themselves are owned by a company which services them and takes apercentage of the profits,returning the rest to the Intervenor.This return was formerlymade to the respondent.21 There is some evidence in the record that at least $16.80 of these funds was used byMead in behalf of the Intervenor.However, this is denied by Mead.The record isinsufficiently clear concerning the funds arising from the vending machines prior toAugust 1937 and concerning the funds collected as dues for the Intervenor to enable usto make a finding as to whether'or not any of the organizational expenses of the Intervenorwere met out of these profits from the vending machines.We, therefore.,make no findingon the matter. REVERE COPPER AND BRASS INCORPORATED455for reasons not apparent upon the record the assistance did not ripeninto a cash contribution should be and has been given due considera-tion, but hardly overcomes the import and significance of the respond-ent's initial action.The lease arrangement executed by the Council and the respondenton May 21, 1937, never became operative, and was superseded by anidentical lease entered into between the respondent and the Intervenoron August 21, 1937.On August 5, 1937, at least, and perhaps on otheroccasions prior thereto, the Intervenor's representatives met on therespondent's property.22There is no evidence in the record thatpayment was made for the meeting space on this occasion, or for anyother meetings which may have been held prior to the execution ofthe lease on August 21, 1937.The receipts from the vending machines accruing after July 1937,together with the $28 remaining after the expenses of the picnic hadbeen met, were turned over to the Intervener.23They are kept inan account separate from the Intervenor's general funds.All thewitnesses who testified concerning them testified that it was under-stood that these funds were to be used for a picnic for all employees.How this understanding came about, and between whom it existed,the record does not show.There is no evidence that the respondentso instructed the Intervenor or that the lease for machine space enteredinto on August 21, 1937, was made upon any such condition. TheTrial Examiner found that the proceeds were turned over to theIntervenor without any limitation as to their use and we concludethat this finding is correct.The respondent, in renting the machine space to the Intervenor,provided the Intervenor with a convenient source of an income whichmust have amounted to $1000 a year.24The respondent thereby gavethe Intervenor indirect financial support by providing it with facili-ties to augment its income.Even though the Intervenor was obli-gated to pay rent of 50 cents a month for each of the 12 machines, itreceived a substantial income in return.The Intervenor was sub-22 The meetings of August 10 and 16,1937, were also held on the respondent's property.However,the record is clear that Richmond attended the August 16 meeting,and he mayhave attended the August 10 meeting.23 It was stated by the respondent and the Intervenor at the oral argument before theBoard that after the Board decidedMatter ofIowa Packing CompanyandUnited PackingHouse Workers Local IndustrialUnion No. 144,11N.L.R.B. 986, March 9, 1939,wherein a somewhat similar issue was presented,the lease for the vending-machine spacewas cancelled by the mutual consent of the Intervenor and the respondent and the profitsare no longer turned over to the Intervenor.We do not consider that the fact that therespondent may no longer render indirect financial assistance determinative of the ques-tion of whether or not such assistance was rendered in the earlier stages of the Intervenor'sdevelopment.24The income from the machines was over $700 from November 1936 to June 1937.247383-40-vol. 16-30 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDjetted to no risk in the undertaking; it merely took over machineswhich had been operated profitably by the respondent in the past andpaid a small rent therefor.It further appears that no rent was ever paid for the use of themeeting place prior to August 21, 1937.The respondent by allowingthe Intervenor to hold at least one meeting in the hall without chargeduring this period clearly gave it financial support.It further appears that no rent was paid by the Intervenor eitherfor the meeting place or for the space for the machines for the periodbeginning August 21, 1937, until May 10, 1938, at least 6 days afterthe Intervenor knew that charges had been filed.Even then therespondent made no request for payment.The Intervenor urges thatthe amount involved was comparatively small and that the respond-ent would be in no fear of insolvency for failure to collect the rent.We, however, are of the opinion that independent parties dealing atarms length do not ordinarily allow bills to run for over 8 monthswithout taking some action.The respondent, by not requiringprompter payment of the obligations under the leasing agreement, atleast extended credit to the Intervenor.The respondent urges thatthe execution of the lease and the action taken thereunder are withoutsignificance since no other labor organization was in existence amongits employees at the time.Whatever may be the validity of such anargument when the employer's assistance has been of a very minorcharacter or has taken the form of tolerating certain practices adoptedby a labor organization, it does not follow that an employer is freeto give substantial aid and support to a labor organization merelybecause no competing union has appeared.Where the employergives a labor organization sufficient support, the possibility that acompeting organization will get a foothold is measurably lessened.We find that the respondent by transferring to the Intervenor,upon a nominal charge, a source of an income of at least $1000 a yearin the form of the proceeds of the vending machines, gave substantialfinancial support and assistance to the Intervenor.We further findthat by allowing the Intervenor free use of the hall on at least oneoccasion and thereafter by making no requirement for the promptpayment of rent for the meeting place and space for the vendingmachines the respondent gave further financial assistance to the Inter-venor.26The action of the respondent in permitting the Intervenor,during the period of its organization and first months of existence,25We have found that the Intervenor was not obligated to employ thesefunds for thepicnic for all employees.However, it appears that this was the intent of the Intervenor.We do not find this is a material consideration. If the Intervenor thought it could bestmaintain its prestige or retain the employees' good will by making such use of the money,It is in no way in contradiction of our finding that the respondent gave the Intervenorfinancial support. REVERE COPPER AND BRASS INCORPORATED457the use of the respondent's property without charge as a meetingplace and allowing the continued use thereof for such purpose andfor the purpose of securing revenue without requiring payment ofagreed rent must be found to have furthered the organization of theIntervenor even beyond the amount of money involved in the financialsupport thereby rendered.Employees, because of their economicthe respondent's employees could hardly have failed to interpret suchfinancial assistance as a clear indication of the respondent's wish thatthe Intervenor be organized and continued.Moreover, the conductof the Intervenor in accepting such financial support plainly disclosesthat it understood from the respondent's actions that the Intervenorsucceeded to the privileged status formerly accorded the Council.A considerable portion of the record is devoted to the question ofwhether or not certain of the Intervenor's representatives were paidby the respondent for time spent at meetings on August 5 and 10,1937, and whether or not Richmond attended the August 10, 1937,meeting.Although it appears that one representative,Whitman,who attended the August 5 meeting and two representatives, DeProspero and Laurie, who attended the August 10 meeting, werepaid by the respondent for the time they spent at the meetings, itwas not the respondent's practice after May 17, 1937, to pay. therepresentatives for time lost.It is quite possible that these repre-sentatives were paid as a result of an oversight on the respondent'spart or the accidental or deliberate failure of the representatives toring out their cards when they left for the meeting.Accordingly,we give no weight to the matter.We find that the respondent has dominated and interfered with theformation and administration of the Intervenor, and has contributedsupport to it, and has thereby engaged in unfair labor practiceswithin the meaning of Section 8 _(2) of the Act, and by these acts therespondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed by Section 7 of the Act.B. Other alleged interference, restraint, and coercionThe complaint alleged that the respondent had attempted to dis-courage and has discouraged membership in the United by threateningto lay off or discharge its members and by threatening to cut down theamount of wages and the amount of work given to members of theUnited.The Trial Examiner found that these allegations were notsupported by the evidence adduced at the hearing. The findingof the Trial Examiner is hereby affirmed. 458DECISIONS OF NATIONAL LABOR RELATIONS, BOARDTHE REMEDYWe have found that .. the respondent has dominated and inter-fered with the formation and administration of the Intervenor andhas contributed support to it. In order to effectuate the policies ofthe At and free the employees of the respondent from such dom-ination and interference, and the effects thereof, which constitutea continuing obstacle to the exercise by the employees of rightsguaranteed by the Act, we shall order the respondent to withdrawall recognition from the Intervenor, to disestablish it as a repre-sentative of the employees for the purposes of collective bargaining,and to cease giving effect to the contract with the Intervenor.21,The respondent will, in addition, be ordered to cease and desistfrom dominating and interfering with the formation and admin-istration of and from contributing support to the Intervenor or anyother labor organization; and to cease and desist from interferingwith, restraining, and coercing its employees in the exercise of theright to self-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities, for the purposes ofcollective bargaining or other mutual aid and protection.CONCLUSIONS of LAW1.United Electrical, Radio & MachineWorkers of America,Local No. 303 and Revere Copper and Brass Independent EmployeesUnion, Rome Division, are labor organizations, within the meaningof Section 2 (5) of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of Revere Copper and Brass IndependentEmployees Union, Rome Division, and by contributing support tosaid organization, has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (2) of the Act. ,3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2. (6) and (7) ofthe Act.21National Labor Relations Board v.PennsylvaniaGreyhound Lines,Inc.,303 U.S. 261 ;National Labor Relations Board v. Ronni Parfum,Inc. and Ey-Teb SalesCorp.,104 F.(2d) 1017 (C. C. A. 2d, 1939);National Labor Relations Board v. Stackpole Carbon Com-pany,105 F.(2d) 167(C. C. A. 3d,1939). REVERE COPPER AND BRASS INCORPORATEDORDER459Upon the basis of. the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Revere Copper and Brass Incorporated, Rome, NewYork, and its officers, agents, successors, and assigns, shall:1.Cease and desist from : .(a) In any manner dominating or interfering with the admin-istration of Revere Copper and Brass Independent Employees Union,Rome Division, or with the formation or administration of anyother labor organization of its employees, and from contributingsupport to said Revere Copper and Brass Independent EmployeesUnion, Rome Division, or to any other labor organization of itsemployees;(b) In any manner giving effect to its contract, heretofore de-scribed,with Revere Copper and Brass Independent EmployeesUnion, Rome Division, to any renewal therof, or to any successor con-tract it may have entered into with said Revere Copper and BrassIndependent Employees Union, Rome Division, in respect to rates ofpay, wages, hours of employment, or other conditions of employment;(c)In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Revere Copper and Brass In-dependent Employees Union, Rome Division, as a representative ofits employees for the purpose of dealing with the respondent con--cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, and completely dis-establish Revere Copper and Brass Independent Employees Union,Rome Division, as such representative;.(b) Immediately post notices in conspicuous places throughout itsplant, and maintain such notices for a period of sixty (60) consec-utive days, stating that the respondent will cease and desist in themanner set forth in 1 (a), -(b), and (c) and that it will take theaffirmative action set forth in 2 (a) of this Order;(c)Notify the Regional Director for the Third Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDAND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent attempted todiscourage and has discouraged membership in the United Electrical,Radio and Machine Workers of America, Local .$303, by threat-ening to lay off or discharge members of said organization and bythreatening to cut down the amount of wages and the amount ofwork given to such members.